Citation Nr: 0637964	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  98-07 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on being permanently housebound. 

2.  Entitlement to a certificate of eligibility for financial 
assistance and the purchase of an automobile or other 
convenience, and adaptive equipment therefor, or for adaptive 
equipment only. 

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or for a 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from March 1967 to 
October 1969 and from April 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Oakland, California, that denied entitlement to the benefits 
sought.  The case was previously before the Board in December 
2004 at which time entitlement to service connection for a 
seizure disorder and for Hepatitis C was denied.  The issues 
listed on the title page of the decision were remanded to the 
RO for appropriate development.  The case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  The veteran is essentially bedridden and needs the 
assistance of others in tending to his basic daily needs.  

3.  Service-connected disabilities include post-traumatic 
stress disorder, rated as 100 percent disabling; tinnitus, 
rated as 10 percent disabling; eczema, rated as 10 percent 
disabling; diabetes mellitus, rated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, rated as 
10 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensably disabling.  

4.  The evidence reasonably shows that the veteran is 
substantially confined to his dwelling and his immediate 
premises.  

5.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field is contracted to such an extent that the 
widest diameter of visual field subtends an angle or distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees.

6.  The veteran is not in receipt of compensation for 
permanent and total disability due to one of the following:  
both lower extremities; blindness; organic disease or injury 
which affects the functions of balance or propulsion, or one 
lower extremity plus one upper extremity.

7.  The veteran is not in receipt of compensation for 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person or on account of being 
housebound are reasonably met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.350, 3.352 
(2006).

2.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment or for adaptive equipment only are not 
met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.808 (2006).

3.  The criteria for assistance in acquiring specially 
adapted housing have not been met.38 U.S.C.A. §§ 2101 (a), 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.809 (2006).

4.  The criteria for entitlement to special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101 (b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.809 (a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159 (b) (1).  A VCAA notice shall be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision in a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 C.F.R. 
§38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to 
all five elements of a "service connection" claim.  As 
previously defined by the Court, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

With regard to the case at hand, it was specifically remanded 
by the Board in December 2004 in order to ensure compliance 
with the VCAA.  This was accomplished by a detailed letter to 
the veteran dated in December 2004 at which time he was told 
what evidence was needed from him, the status of his appeal, 
and what the evidence had to show to establish entitlement to 
the benefits sought.  He was specifically told in bold print 
that he was to provide VA "with any evidence or information 
you may have pertaining to your claim."  The veteran also had 
the opportunity to provide testimony on his own behalf at a 
hearing at the RO.  A transcript of the hearing proceedings 
is of record and has been reviewed.  Further, subsequent to 
the Board's remand, he was accorded examinations by VA in 
2005.  

The Board notes that the unfavorable decision that is the 
basis of the instant appeal was decided prior to the 
effective date of the VCAA in November 2000.  However, the 
Board does not believe the veteran has been prejudiced 
adversely.  The content of the notice provided to him in 
various communications, including the December 2004 
communication referred to above, shows compliance with the 
requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b).  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially taken care of any concerns about 
compliance with the VCAA.  Further, the Board notes that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  As noted above, he gave testimony at a hearing 
at the RO.  Also, he was accorded examinations by VA.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to a final appellate decision at this time.  
The Board notes that the case has been in appellate status 
for several years already and the veteran has had ample 
opportunity to submit evidence on his own behalf.

The Board assures the veteran it has thoroughly reviewed all 
the evidence in his claims folders.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address reasons for rejecting 
evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Aid and Attendance and Housebound Status

Special monthly compensation is payable to a veteran who by 
reason of service-connected disability is permanently 
bedridden, blind in both eyes, or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350 (b).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person:  the inability of the veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352 (a).

It is required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352 (a) be found to exist before 
a favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352 (a); 
see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting 
that at least one factor listed in § 3.352 (a) must be 
present for a grant of special monthly compensation based on 
need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence will not suffice.  38 C.F.R. § 3.352 (a).

Special monthly compensation is also payable, under 38 U.S.C. 
§ 1114 (s) where the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable as 60 percent, separate and distinct from any 100 
percent service-connected service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.350 (i) (2).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The veteran in this case is service connected for a 
psychiatric disorder that is rated as 100 percent disabling.  
He has additional service-connected disabilities, but they 
are not independently ratable at 60 percent or more.  

The most recent medical evidence of record includes the 
report of an examination for housebound status or permanent 
need for regular aid and attendance by VA dated in January 
2005.  At that time the veteran reported increasing 
difficulty completing the activities of daily living.  He 
also referred to very easy fatigue and very limited 
endurance.  At the time of the examination he was in a 
wheelchair.  As to restrictions of the lower extremity, it 
was indicated that while he was able to stand with the 
assistance of a walker, he could not stand long enough to 
prepare food, brush his teeth, or shower.  With regard to the 
upper extremities he had fine tremors bilaterally.  While he 
could put clothes on, he could not button or zip them due to 
lack of strength.  

At the time of examination by VA in March 2005, it was 
indicated he was able to dress himself, but had some 
assistance putting on his socks.  He again stated he could 
not stand up long enough to brush his teeth.  It was stated 
at that time he was able to attend to the wants of nature.  
He noted some occasional bowel incontinence, but was 
reportedly able to attend to cleaning himself when that 
happened.  As for incapacitating physical or mental 
impairment which required care or assistance on a regular 
basis, he stated he was essentially bed bound 24 hours a day 
because of pain.  The veteran complained that he fell almost 
on a regular basis when trying to ambulate at all because of 
severe dizziness.  It was specifically stated there was no 
loss of use of a lower extremity or upper extremity.  He 
referred to having a caregiver at his home that he paid out 
of his own pocket.  A list was made of a number of 
medications he was taking for his various disabilities.  A 
number of disabilities were diagnosed, including peripheral 
neuropathy, irritable bowel syndrome, diabetes, epilepsy, 
fatigue and malaise, general arthralgia, PTSD, and a 
depressive disorder.  

In view of the foregoing, the Board finds that the criteria 
for entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
and being housebound are reasonably met.  The veteran has 
been found to have a number of various health problems and 
these clearly impact on his ability to attend to most of his 
basic daily needs.  He has been described as essentially 
bedridden and hardly ever leaves his house.  While there is 
no medical opinion of record as to whether the veteran's 
disabilities have rendered him in need of aid and attendance 
or housebound, the Board finds that there is sufficient 
evidence of record indicating significant enough impairment 
attributable to his various disabilities that a finding that 
the veteran is in need of regular aid and attendance of 
another person and is essentially housebound is reasonable.





Entitlement to a Certificate of Eligibility for Financial 
Assistance
in the Purchase of an Automobile and Adaptive Equipment,
or for Adaptive Equipment Only

At the time of a January 2005 VA examination, the veteran 
stood with the assistance of a walker, the walls, and 
furniture.  However, he was not able to stand long enough to 
prepare food, brush his teeth or shower.  He denied any 
balance difficulties and stated he was able to walk for about 
30 feet before he had to sit and rest.  He had a motorized 
chair that he used outside the home and a manual wheelchair 
for use in the home.  He was reportedly able to feed himself, 
but had to use two hands to hold a coffee cup.  

At the time of the March 2005 examination it was reported he 
was able to dress himself, but needed assistance putting on 
his socks.  He did not do any cooking or laundry.  He was not 
able to stand long enough to brush his teeth.  He was able to 
feed himself, with the exception of times when he had 
seizures.  He was described as able to attend to the wants of 
nature.  He noted some occasional bowel incontinence, but was 
able to attend to cleaning himself when that happened.  It 
was stated that there was no permanent loss of use of one or 
both feet.  No permanent loss of use of one or both hands was 
indicated and no reference was made to ankylosis of the knees 
or hips.  It was also stated there was no loss of use of the 
lower extremities.  However, notation was made that the 
veteran complained of falling nearly constantly when trying 
to ambulate because of severe dizziness.  

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance added necessary 
adaptive equipment will be made when one of the veteran's 
disabilities result in the following:  (i) loss or permanent 
loss of use of one or both feet; (ii) loss or permanent loss 
of use of one or both hands; or (iii) permanent impairment of 
vision of both eyes, with central visual acuity of 20/200 or 
less in the better eye, with corrective glasses.  For 
entitlement to assistance in the purchase of adaptive 
equipment only, the veteran must have, as a result of a 
service-connected disease or injury, ankylosis of one or both 
knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2006).  

Based on the following, an automobile allowance for adaptive 
equipment is not for application in this case because his 
service-connected disabilities are not manifested by loss or 
permanent loss of use of one or both feet, loss or permanent 
loss of use of one or both hands, the required permanent 
impairment of vision of both eyes, or demonstrated ankylosis 
of one or both knees or one or both hips.
 
The Board notes that the term "loss of use" of a hand or a 
foot will be held to exist when no effective function remains 
other than that which would be equally served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, with the acts of grasping, manipulation, 
and so forth, in the case of the hand, or of balance, 
propulsion, and so forth, in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350 (a) (2).  The Court has stated 
that the "relevant inquiry concerning an SMC award is not 
whether amputation is warranted or whether the appellant has 
had effective function remaining other than that which would 
be equally well served by an amputation with use of a 
suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 
369, 373 (1998).

The medical evidence shows that while the veteran has 
impairment in his extremities due to his service-connected 
disabilities, he maintains sufficient function in the 
extremities such that he is able to get around with a 
wheelchair as necessary.  This is not the functional 
equipment equivalent of the term "loss of use," i.e., his 
impairment is not such that he would be equally well served 
by amputation with use of a suitable prosthetic device.  With 
regard to his extremities, the Board notes the record shows 
that he has function in them as reflected in the disability 
evaluations for each of the extremities.  The evaluations are 
significant, but are much less than the highest evaluation 
possible.  Additionally, the record shows the veteran does 
not have ankylosis of the knees and hips, or visual 
impairment of a severity necessary for qualification for 
automobile adaptive equipment.




Entitlement to Specially Adapted Housing or a 
Home Adaptation Grant

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to:  (1) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (2) blindness in 
both eyes, having light perception, plus the loss of use of 
one lower extremity; or (3) the loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss, or 
loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101 (a) (West 2002); 38 C.F.R. § 3.809 (2005).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809 (d).

The Board acknowledges that the veteran's service-connected 
disabilities cause him significant difficulties.  However, 
the evidence of record reveals that he employs the use of a 
wheelchair without reported difficulty.  It is not shown that 
he meets the criteria listed at 38 U.S.C.A. § 2101 and 
38 C.F.R. §§ 3.809, 3.809 (a).

Permanent and total compensation is not in effect for either 
of the lower extremities; disability including blindness; 
disability including organic disease or injury affecting the 
functions of balance or propulsion, or one lower extremity 
plus one upper extremity.  Because the veteran does not meet 
the specified criteria, therefore, his claim must be denied.  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with required service who is entitled to VA 
compensation for a permanent and total service-connected  
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101 (a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101 (b); 
38 C.F.R. § 3.809 (a).

The record does not show blindness in both eyes with 5/200 
visual acuity or less, nor does the evidence show service-
connected loss of use of both hands.  The veteran does not 
meet the criteria in 38 U.S.C.A. § 2101 (b) and 38 C.F.R. 
§ 3.809 (a).  He is not permanently and totally disabled 
because of blindness or loss of use of the hands, and does 
not allege otherwise.  

In the absence of a permanent and total evaluation for the 
specified disabilities as required above, Congress has not 
authorized VA to provide financial assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101 (a), or a 
special home adaptation grant under 38 U.S.C.A. § 2101 (b).  
Accordingly, because the basic legal criteria for the benefit 
sought are not met, the claim must be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351 (1995).  Accordingly, the appeal is 



						(Continued on next page)








denied as to both the issue of entitlement to specially 
adapted housing and special home adaptation grant.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound, is granted.  To this extent, the 
appeal is allowed.  

Financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only, is 
denied.  

Entitlement to a certificate of eligibility for specially 
adapted housing or home adaptation grant is also denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


